EXHIBIT 10.23

 

FORM OF AMENDED STOCK OPTION GRANT

OF DAVID A. BRANDON

 

         Optionee:                David A. Brandon               Grant Date:   
           Number of Shares of               Common Stock:              
Price Per Share:    $     

 

This option and any securities issued upon exercise of this option are subject
to restrictions on voting and transfer and requirements of sale and other
provisions as set forth in a Stockholders Agreement (the “Stockholders
Agreement”) among the Company, the Optionee and certain other parties, dated as
of December 21, 1998 (the “Commencement Date”) and this option and any
securities issued upon exercise of this option constitute Management Shares as
defined therein. The Company will furnish a copy of such Stockholders Agreement
to the holder of this option without charge upon written request.

 

TISM, INC.

STOCK OPTION

 

This option agreement (the “Agreement”) is made as of the Grant Date by and
between TISM, Inc., a Michigan corporation (the “Company”), and the Optionee,
pursuant to the Company’s Stock Option Plan (the “Plan”). The initially
capitalized terms Optionee, Grant Date, Number of Shares and Price Per Share
shall have the meanings set forth above; initially capitalized terms not
otherwise defined herein shall have the meaning provided in the Plan. The
Company and the Optionee hereby agree as follows:

 

1. GRANT OF OPTION.

 

A.     This Agreement evidences the grant by the Company on the Grant Date to
the Optionee of an option to purchase, in whole or in part, on the terms
provided herein and in the Plan, the Number of Shares of Class A-3 Common Stock,
par value $.001 per share, of the Company set forth above (the “Shares”) at the
Price Per Share. The price at which the Option may be exercised is the Price Per
Share. The number of Shares for which the Option may be exercised is the Number
of Shares set forth above.

 

B.     This Option shall become exercisable as to 20% of the total Number of
Shares on December 31 of each of 1999, 2000, 2001, 2002 and 2003 ; provided,
however, that in the event of the termination of the employment of the Optionee
with the Company and its subsidiaries prior to December 31, 2003 other than (x)
by the Optionee other than pursuant to Section 5.5 of the Optionee’s Employment
Agreement or (y) by the Company and its subsidiaries for Cause, the applicable
percentage set forth below of the portion of the total Number of Shares not
otherwise exercisable as of the date of termination shall become exercisable as
of the date of termination:

 

-1-



--------------------------------------------------------------------------------

Date of Termination

   Percentage

Calendar 1999

   0%

Calendar 2000

   50%

Calendar 2001

   50%

Calendar 2002

   75%

Calendar 2003

   75%

 

The latest date on which this Option may be exercised (the “Final Exercise
Date”) is the earliest of (i) ten years following the Grant Date, or (ii) the
termination hereof in accordance with this Agreement or the Plan.

 

C.     As used herein, the following terms shall have the meanings set forth
below:

 

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise).

 

“Board” shall mean the board of directors of the Company.

 

“Cause” shall mean, with respect to the Optionee, the following events or
conditions: (i) the Optionee’s willful failure to perform (other than by reason
of disability), or gross negligence in the performance of, his duties to the
Company or any of its Affiliates and the continuance of such failure or
negligence for a period of ten (10) days after notice to the Optionee; (ii) the
commission of fraud, embezzlement or theft by the Optionee with respect to the
Company or any of its Affiliates; or (iii) the conviction of the Optionee of, or
plea by the Optionee of nolo contendere to, any felony or any other crime
involving dishonesty or moral turpitude.

 

“Change of Control” shall have the meaning of that term as defined in the
Stockholders Agreement.

 

“Credit Agreement Rate” shall have the meaning of that term as defined in the
Stockholders Agreement.

 

“Fair Market Value” shall mean, as of any date, as to any Share of Common Stock,
the Board’s good faith determination of the fair value of such Share as of the
applicable reference date.

 

“Option” shall mean the option to purchase the Shares of Class A Common Stock
granted to the Optionee pursuant to this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, unincorporated organization, entity, or any
government, governmental department or agency or political subdivision thereof.

 

“Stockholders Agreement” shall mean the Stockholders Agreement dated as of
December 21, 1998 among the Company, certain of its subsidiaries and certain of
its shareholders.

 

2.         EXERCISE OF OPTION. Any election to exercise this Option shall be in
writing, signed by the Optionee or by such Person’s executor or administrator
(the “Legal Representative”), and received by the Company at its principal
office, accompanied by payment in full and by such additional reasonable
documentation evidencing the right to exercise (or, in the case of a Legal
Representative, of the authority of such person) as the Company may require. The
purchase price shall be paid by bank check or wire transfer of immediately
available federal funds, or such other form of consideration as is designated by
the Board.

 

3.         OTHER AGREEMENTS. In addition to the terms and provisions of this
Agreement and the Plan, this Option and any Shares received upon the exercise of
this Option shall be subject to certain rights, restrictions and obligations set
forth in the Stockholders Agreement and shall constitute “Management Shares”
thereunder and the Optionee shall be party thereto and bound thereby as a
“Manager” thereunder with respect to this Option and such Shares as fully as if
he were an original signatory thereto; provided, however, that the provisions of
Section 5 hereof shall control and apply in lieu of Section 9 of the
Stockholders Agreement.

 

4.         WITHHOLDING. No Shares will be transferred pursuant to the exercise
of this Option unless and until the person exercising this Option shall have
remitted to the Company an amount sufficient to satisfy any federal, state or
local withholding tax requirements, or shall have made other arrangements
reasonably satisfactory to the Company with respect to such taxes.

 

5.         [RESERVED].

 

6.         PREEMPTIVE RIGHT. The Option shall be subject to the rights,
restrictions and obligations set forth in Section 10 of the Stockholders
Agreement and shall constitute “Management Shares” thereunder for purposes of
Section 10 of the Stockholders Agreement notwithstanding clause (i) in the
definition of “Management Shares”in Section 16 of the Stockholders Agreement.

 

7.         REPRESENTATIONS AND WARRANTIES. The Optionee represents and warrants
to the Company as follows:

 

The Optionee has been advised that the Shares to be received upon the exercise
of this Option have not been registered under the Securities Act or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available. The Optionee is
aware that the Company is under no obligation to effect any such registration
with respect to the Shares or to file for or

 

-3-



--------------------------------------------------------------------------------

comply with any exemption from registration. Any election by the Optionee to
exercise this Option to purchase the Shares will be made by the Optionee
hereunder for its own account and not with a view to, or for resale in
connection with, the distribution of the Shares in violation of the Securities
Act. The Optionee has such knowledge and experience in financial and business
matters that the Optionee is capable of evaluating the merits and risks of an
investment in the Shares, is able to incur a complete loss of such investment
and is able to bear the economic risk of such investment for an indefinite
period of time. The Optionee is an accredited investor as that term is defined
in Regulation D under the Securities Act.

 

8.         EFFECT ON EMPLOYMENT. Neither the grant of this Option, nor the
issuance of Shares upon exercise of this Option, shall give the Optionee any
right to be retained in the employ of the Company, affect the right of the
Company to discharge or discipline such Optionee at any time, or affect any
right of such Optionee to terminate his or her employment at any time.

 

9.         CHANGE OF CONTROL. Subject to any provisions of the Stockholders
Agreement, upon a Change of Control, the Company may cancel the Option to the
extent not previously exercised; provided, however, that the Board shall cause
the Optionee to receive in lieu thereof cash, options, securities or other
property of equal or greater value as determined by the Board in good faith
which, to the extent of any unvested portion of the Option, may be subject to
conditions as to vesting which are no more burdensome than those set forth
herein; and provided, further, that nothing herein is intended to preclude the
inclusion of the Options in any Tag-Along or Drag-Along Sale which constitutes a
Change of Control as set forth in the Stockholders Agreement. The Company shall
furnish to the Optionee five (5) days’ prior written notice of such Change of
Control.

 

10.         NOTICES. Any notices or other communications required or permitted
hereunder shall be effective if in writing and delivered in the manner required
by the Optionee’s employment agreement, in each case addressed as provided by
the employment agreement.

 

11.         PROVISIONS OF THE PLAN, ETC. This Option is subject in its entirety
to the provisions of the Plan, a copy of which is furnished to the Optionee with
this Option, provided that in the event of any conflict between the terms of
this Option and the Plan, the terms of the Option shall control. The Option
evidenced by this Agreement is not intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code (the “Code”).

 

12.         REMEDIES.

 

A.         Generally. The Company and the Optionee shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder by the Company or the Optionee. The
parties acknowledge and agree that in the event of any breach of this Agreement,
in addition to any other remedies which may be available, each of the parties
hereto shall be entitled to specific performance of the obligations of the other
parties hereto and, in addition, to such other equitable remedies (including
without limitation preliminary or temporary relief) as may be appropriate in the
circumstances.

 

-4-



--------------------------------------------------------------------------------

B.         Deposit. Without limiting the generality of Section 12(A), if any
holder of shares of Common Stock fails to deliver to the Company the certificate
or certificates evidencing shares of Common Stock to be sold to the Company
pursuant to Section 5 hereof, the Company may, at its option, in addition to all
other remedies it may have, deposit the purchase price (including any promissory
note constituting all or any portion thereof) for such shares of Common Stock
with any national bank or trust company having combined capital, surplus and
undivided profits in excess of One Hundred Million Dollars ($100,000,000) (the
“Escrow Agent”) and the Company shall cancel on its books the certificate or
certificates representing such shares of Common Stock and thereupon all of such
holder’s rights in and to such shares of Common Stock shall terminate.
Thereafter, upon delivery to the Company by such holder of the certificate or
certificates evidencing such shares of Common Stock (duly endorsed, or with
stock powers duly endorsed, for transfer, with signature guaranteed, free and
clear of any liens or encumbrances, and with any stock transfer tax stamps
affixed), the Company shall instruct the Escrow Agent to deliver the purchase
price (without any interest from the date of the closing to the date of such
delivery, any such interest to accrue to the Company) to such holder.

 

13.         MISCELLANEOUS.

 

A.         Governing Law. This Agreement shall be governed and construed in
accordance with the laws of Michigan.

 

B.         Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect its subject matter. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

C.         No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

D.         Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

E.         Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (x) hereby irrevocably submits to the jurisdiction of the
state courts of the State of Michigan sitting in the County of Washtenaw or the
United States District Court for the Eastern District of Michigan for the
purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof and (y) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune

 

-5-



--------------------------------------------------------------------------------

from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court. Each party hereto
hereby consents to service of process in any such proceeding in any manner
permitted by Michigan law, and agrees that service of process by registered or
certified mail, return receipt requested, at its address specified pursuant to
the Stockholders Agreement is reasonably calculated to give actual notice.

 

F.         Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 13(F) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13(F) WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

G.         Legends. In addition to the legends required by Section 14 of the
Stockholders Agreement, all certificates representing Shares issued hereunder
shall bear a legend in substantially the following form:

 

“The securities represented by this certificate are subject to certain put and
call rights and other provisions of the Brandon Basic Class A Option Agreement
to which the issuer and the initial holder are party, a copy of which may be
inspected at the principal offices of the issuer or obtained from the issuer
without charge.”

 

Any person who requires Shares issued hereunder which are not subject to the
terms of this Agreement shall have the right to have such legend removed from
certificates representing such Shares.

 

H.         Authority; Effect; etc. Each party hereto represents and warrants to
and agrees with each other party that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.

 

-6-



--------------------------------------------------------------------------------

I.         Assignment. This Agreement shall not be assignable by the Optionee
and shall be assignable by the Company only with the consent of the Optionee,
provided, however, that the Company shall require any successor to substantially
all of the stock, assets or business of the Company to assume this Agreement.

 

J.         Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the Optionee and the Company and their respective
personal or legal representatives, executors, administrators, successors,
including successors to all or substantially all of the stock, business and/or
assets of the Company, heirs, distributees, devisees and legatees of the
parties.

 

K.         Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

TISM, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

DAVID A. BRANDON

 

--------------------------------------------------------------------------------

Name: David A. Brandon